Sanders, J.
(dissenting) — The majority correctly frames the question as whether a final certificate of water right may be issued based upon the capacity of a public water system under the “pumps and pipes” approach, but incorrectly says “no” based upon its interpretation of RCW 90.03.290, a statute which provides: “When an application *601. . . has been filed ... it shall be [the Department of Ecology’s] duty to . . . determine to what beneficial use or uses it can be applied.” In so holding the majority confuses “beneficial use” with “actual use” and ignores other statutory provisions which are indicative of a prospective, not current, use.
Ecology here followed the clear language of the statute by granting George Theodoratus a permit stating he would receive a vested water right certificate for 93 homes if he drilled wells and built a water delivery system for the 93 lots. This method of granting a water right according to the capacity of the water distribution system is known as the “pumps and pipes” approach. Ecology has followed this approach for at least 40 years. Clerk’s Papers (CP) at 78 (Pollution Control Hearings Board Final Findings, Conclusions of Law and Order [hereinafter PCHB Final Findings], Finding No. VI (PCHB No. 94-218 dated 4/13/95)).
Theodoratus drilled the wells and installed a costly water delivery system to serve 93 lots. Pursuant to Ecology’s permit, completion of the system entitled Theodoratus to a water right certificate. See CP at 82 (PCHB Final Findings, Finding No. XII) (“The ‘pumps and pipes’ interpretation would presently vest Mr. Theodoratus with water for 93 homes on the lots which the water supply system is ready to serve.”).
Ecology does not deny that it granted Theodoratus such a permit nor that pursuant to such permit Theodoratus should now have a vested water right for 93 lots. Instead, Ecology argues its long-standing practice of granting water rights certificates based on pumps and pipes, and its particular promise to Theodoratus in this case, was ultra vires, or entirely outside the bounds of the statute. And the majority of this court agrees.
Thus, the issue before us is whether Ecology could, pursuant to our statute, issue a water certificate based on the pumps and pipes approach. The majority asserts pumps and pipes has never been the law and Ecology’s long*602standing practice2 was illegal from the start. In the process the majority compels an absurd result and destabilizes all certificates already issued under the pumps and pipes approach as well as impairs the future of residential development in Washington. Adding insult to error, the majority denies Theodoratus a certificate even though he justifiably relied on Ecology’s directive by making a substantial investment of private funds.
Statutory Authority
In Washington, water rights are determined by statute. Chapter RCW 90.03 establishes general principles of the water code while chapter RCW 90.44 governs groundwater. Both chapters are applicable in this case because Theodoratus is seeking a certificate to withdraw groundwater.
Prior to the enactment of our comprehensive statutory scheme, water rights were obtained through actual prior use. But under our statute water rights are now “acquired only by appropriation for a beneficial use.” RCW 90.03.010. Thus, the question is, how does a citizen make such an appropriation for a beneficial use?
Rather than looking to our statute where the answer lies, the majority looks to a line of prestatutory water adjudication cases which are in fact inapplicable to this statutory water certification case. Majority at 589-90 (citing Neubert v. Yakima-Tieton Irrigation Dist, 117 Wn.2d 232, 814 P.2d 199 (1991); Department of Ecology v. Grimes, 121 Wn.2d 459, 852 P.2d 1044 (1993); and Department of Ecology v. Acquavella, 131 Wn.2d 746, 935 P.2d 595 (1997)). The majority gleans from these cases a rule whereby a water right may be obtained only through actual prior use. Those cases do indeed state such a rule; however, that rule does not apply in the current case because Theodoratus has established his right under the statute and not through preexisting use.
*603Water adjudication cases involve the problem of who has a right to how much water from a given source. See Acquavella, 131 Wn.2d at 754 (“A general adjudication is a special form of quiet title action to determine all existing rights to the use of water from a specific body of water.”) (citing Grimes, 121 Wn.2d at 466). In all three water adjudication cases referenced by the majority, a district full of historical water consumers, usually farmers, came to the court to determine, or adjudicate, the extent of one another’s water rights. If each farmer had obtained a water right certificate from Ecology the cases would have been easily resolved as each user’s right would have been simply determined according to their certificate. But those users lacked water certificates because they, or their predecessors-in-interest, obtained their own water rights by actual use before the enactment of our statute rather than by the new statutory procedure. For example, in Neubert, the uses in the irrigation district dated to 1895 (117 Wn.2d at 234) while the water use in Grimes dated to 1906 and earlier (121 Wn.2d at 469). Because the water use predated our certification scheme the right could not be determined by certificate. Instead the water right had to be determined according to historic prior use.
Thus, where the water right arises prior to our certification scheme prior actual use is the guide. But for water rights arising after passage of our water certification act, the act itself, not prior actual use, must govern. The act makes this clear that “[sjubject to existing rights all waters within the state . . . shall be hereafter acquired only by appropriation for a beneficial use and in the manner provided and not otherwise.” RCW 90.03.010 (emphasis added). The majority errs by treating the Theodoratus water right as if it predated enactment of our water right statutes. But it does not. The Theodoratus water right arose under the statutory scheme, and, accordingly, we must turn to our statutes to measure the extent of that right.
The water right certification statute provides water *604rights are vested through an application process which requires the user to appropriate water for a future beneficial use, not a prior actual one. This application process is prospective. RCW 90.03.010 provides:
Subject to existing rights all waters within the state belong to the public, and any right thereto, or to the use thereof, shall be hereafter acquired only by appropriation for a beneficial use and in the manner provided and not otherwise; and, as between appropriations, the first in time shall be the first in right.
While the statute does not define either “appropriation” or “beneficial use,” the statutory context clearly provides these terms do not mean simply prior actual use or consumption, as the majority wrongly assumes.
The prospective nature of the process is apparent from an analysis of the several steps which must be followed before a final vested water right certificate will issue. The prospective user must file an application with the Department of Ecology for initial permission to begin the appropriation process. Ecology then issues a temporary permit to begin construction and/or diversion of the water while Ecology investigates. Finally, upon completion of construction, Ecology issues a water right certificate vesting a right to a certain volume of water to be used in the future.
Application
The first step occurs when the citizen files an application for a permit to begin the water appropriation process. RCW 90.44.050; 90.03.250. The applicant may ask permission to drill wells and construct a water delivery system. RCW 90.44.050 provides, “[N]o withdrawal of public ground waters of the state shall be begun, nor shall any well or other works for such withdrawal be constructed, unless an application to appropriate such waters has been made to the department and a permit has been granted by it. . . .” (Emphasis added.) The initial application must specify the *605location of the wells and the intended future volume to be used. See RCW 90.44.060 (“[E]ach application to withdraw public ground water by means of a well or wells shall set forth the following additional information: ... (3) the location of the proposed well or wells or other works for the proposed withdrawal; . . . [and] (5) the amount of water proposed to be withdrawn, in gallons a minute and in acre feet a year, or millions of gallons a year.”) (emphasis added). Obviously, the statute does not require any establishment of past actual use as the application by its nature is prospective. Indeed a prior actual use requirement would be absurd and unworkable in light of the statutory requirement that the application be filed at the outset before any water conveyance construction, much less consumption, begins.
Investigation & Permit
The next statutory step requires Ecology to investigate the application to ensure that there is sufficient unallocated water in the region. RCW 90.03.290. Here, Ecology investigated the permit and determined:
No other water right or other applicant for a water right is likely to be harmed by perfection of a water right using the “pumps and pipes” interpretation in this case. This stretch of the Skagit River has plenty of water, and the ground water along this stretch is also plentiful. There is no minimum flow set for this stretch of the Skagit. There is no fish run which would be endangered by this appropriation.
CP at 85 (PCHB Final Findings, Finding No. XVI).
Following the investigation Ecology grants a preliminary permit allowing the applicant to move forward with the appropriation. The statute again looks to future intended use, not past actual use. RCW 90.03.290 provides a permit “shall not be approved for more water than can be applied to beneficial use for the purposes named in the application.” (emphasis added). Here, the purpose named in the Theodoratus application is use of water by some 93 homes all of which are to be linked to the extensive water distri*606bution system built by Theodoratus. These homes are to be built in the future and their use of water will be in the future. Ecology therefore appropriately granted Theodoratus a permit which provides
The applicant is, pursuant to the Report of Examination which has been accepted by the applicant, hereby granted a permit to appropriate the following described public waters . . . Two (2) wells . . . Maximum acre-feet per year: 320.0 . . . [for] Community Domestic Supply [for the Theodoratus parcel].
Ex. R-6 (Department of Ecology Permit No. GI-20763P) (emphasis added). Pursuant to this permit to appropriate Theodoratus drilled the specified wells and constructed a water delivery system.
Appropriation
The next step in the process requires the applicant to appropriate the requested amount of water in the manner specified in the permit. Appropriation may be done in a variety of ways under the statute, but must be done in accordance with the initial permit. Appropriation may be accomplished through actual consumption of the water. It may also be accomplished by storing water for future use without actually consuming it. See RCW 90.03.345 (“The establishment of reservations of water for agriculture, hydroelectric energy, municipal, industrial, and other beneficial uses . . . shall constitute appropriations within the meaning of this chapter.”). See also RCW 90.44.055 (impoundment). A third method of appropriation, and the one relevant in groundwater cases, including the present one, is through construction of wells and a water delivery system. RCW 90.03.250 quite clearly provides, “The construction of any ditch, canal or works, or performing any work in connection with said construction or appropriation, or the use of any waters, shall not be an appropriation of such water nor an act for the purpose of appropriating water unless a permit to make said appropriation has first been granted by the department.” And it makes *607perfect sense in the groundwater context that perfection occurs when wells are drilled and a water delivery system is constructed as such is the only method of tapping and appropriating groundwater. Thus, the statute allows Ecology to grant a permit to appropriate through construction of wells and a water delivery system. But the majority misses this statutory allowance.
Perfection
The third step in the statutory process is perfection. Perfection occurs when the “appropriation” envisioned in the permit is complete. Here, perfection occurs when the construction is complete. RCW 90.44.080, which governs perfection of groundwater permits, provides:
Upon a showing to the department that construction has been completed in compliance with the terms of any permit issued under the provisions of this chapter, it shall be the duty of the department to issue the permittee a certificate of ground water right stating that the appropriation has been perfected under such permit.
Thus, pursuant to the statutory text, perfection occurs when construction, as specified in the permit, is complete and not, as the majority declares, through actual use. Here the permit facially specified that Theodoratus shall appropriate by constructing a water delivery system. Accordingly, perfection occurred upon completion of Theodoratus’ water delivery system. This is how the PCHB construed the statute. See CP at 82 (PCHB Final Findings, Finding No. XII) (“The ‘pumps and pipes’ interpretation would presently vest Mr. Theodoratus with water for 93 homes on the lots which the water supply system is ready to serve.”). And this is how Ecology interpreted the statute because the permit it issued stated a final certificate of water right would issue when “the permanent diversion facilities have been installed together with a mainline system capable of delivering the recommended quantity of water to an existing or proposed distribution system within the area to be served.” Exhibit R-3. Ecology reiterated this same position on at least three subsequent occasions:
*6081. If, as the completion of construction form you submitted May 27, 1980, indicates the system is now serving at least one house, the system can be considered complete.
Letter, Ecology to Mr. Theodoratus, dated June 4, 1980 (Exhibit R-9).
2. It would appear the best thing to do would be to issue your certificate for whatever quantity your pump now supplies (gpm) and the acre ft. will be based on the number of lots that your main lines supply.
Letter, Ecology to Mr. Theodoratus, dated April 19, 1982 (Exhibit R-13).
3. The well, pump, mainlines to all lots, and with at least one hookup, must be installed, to go to final certificate.
Letter, Ecology to Mr. Theodoratus, dated December 22, 1982 (Exhibit R-15).
CP at 80-81 (PCHB Final Findings, Finding No¡ EX).
But the majority defeats the simple statutory language by somehow concluding perfection occurs not upon completion of construction but rather upon actual prior use. This is impossible since there can be no use prior to construction of the delivery system. Plugging the majority’s spin into the perfection statute, the landowner could necessarily vest nothing because at the moment when “construction has been completed,” there is no actual use at all. At the moment construction is complete the house has not been built, nor sold, nor has the family which some day may buy the house used the faucet, flushed the toilet, or watered the lawn. Accordingly, no new development could be vested with any right to water.
Adding further confusion the majority approves Ecology’s revised position that Theodoratus will have a water right vested in the 28 homes which have been constructed rather than the 93 lots for which the water system has been constructed. But allowing a water right to vest for completed construction (not actual use) violates the majority’s own rule that only prior actual use will define a water right. *609Empty houses use no more water than empty lots. Further, assuming the majority were to attempt to reconcile its own inconsistencies by asserting that construction of 28 homes is a “beneficial use,” how then does it justify its conclusion that construction of a water delivery system for 93 lots is not? The majority’s definitions and approach are internally inconsistent, giving way to scrutiny, while yielding an absurd result.
Allowing a water right to vest upon completion of the water delivery system, as our statute does, allows a developer to build the often costly and complex system with assurance such will guarantee him a water right. Without such a guarantee no developer in his right mind would invest.3 Moreover, under the majority’s reading it is not clear when, if ever, even the homeowner will be entitled to a certificate. The majority asserts actual use is the talisman yet the statute says a certificate shall issue upon completion of construction. Actual use upon completion of construction is zero, thus entitling the owner to nothing. No rational person would buy a home with no prior guarantee of water. The PCHB recognized the same. See CP at 82-83 (PCHB Final Findings, Finding No. XII) (The pumps and pipes approach allows a developer to “assure prospective purchasers that a lot is sold with water. This underpins the saleability [sic] of the lot. That done, the developer can obtain financing to build the water supply system. The building of homes is then likely to follow.”).4 As a leading case noted when allowing the water right to *610be measured according to the capacity of the system, “ ‘[cjourts are not to shut their eyes to the realities of business life.’ ” City & County of Denver v. Sheriff, 105 Colo. 193, 96 P.2d 836, 841 (1939) (quoting Barkin Constr. Co. v. Goodman, 221 N.Y. 156, 116 N.E. 770, 771 (1917)). But the majority does exactly that. The majority’s rule will defeat planned development. Such approach not only contravenes the language of the statute but defeats the statute’s stated purpose to “support[ ] economically feasible . . . development of physical facilities.” RCW 90.03.005.
The fear underlying the majority’s odd rule may be that allowing developers to vest a water right in the capacity of their water delivery system may forever tie up needed water. However, such concern ignores our relinquishment statute which allows relinquishment for nonuse. RCW 90.14.
In sum, the majority ignores our statute in favor of a line of inapplicable water adjudication cases. However, if the majority looked to our statute, as it should, it must agree pumps and pipes is not only a valid approach to establishing a water right in groundwater, but probably the only approach which truly makes sense in the context of residential or municipal development.
Western Water Law
The majority goes further and asserts that not only is the pumps and pipes approach contrary to Washington’s statutory scheme but is also alien to western water law in general. Not so.
While the answer to our inquiry today lies in our statute and not in “western water law,” I note that even under western water law prior actual use has never been the single talismanic method for determining a water right. Instead authorities agree such determination is more general and is based on the facts of each case:
*611There must be an intent to appropriate manifested by a physical act... . Today, intent is generally manifested by filing an application for a water license . . . The courts require some definite commitment to a project such as a district’s approval of a project followed by a physical manifestation of intent. “[Wlhat constitutes the element of intent and physical act is not the same in every case, and therefore, each case must, and should be considered on an ad hoe basis. ”* **[5]
A. Dan Tarlock, Law of Water Rights and Resources § 5.14[1], at 5-73 & 74 (1996) (footnote omitted) (alteration in original) (quoting Colorado River Water Conservation Dist. v. Rocky Mountain Power Co., 174 Colo. 309, 486 P.2d 438, 442 (1971), cert. denied, 405 U.S. 996 (1972)). Here Theodoratus appropriated water by first applying for a permit and then constructing a costly water distribution system as specified in the permit.
Under general principles of western water law intended future use of water, and not just actual past use, may establish one’s water rights. 1 Wells A. Hutchins, Water Rights Laws in the Nineteen Western States 377-78 (1971) (“From early times, courts have recognized the principle that the right to the use of water for irrigation is not necessarily confined to the quantity actually applied at the time the appropriation is made.”); State ex rel. State Eng’r v. Crider, 78 N.M. 312, 315, 431 P.2d 45 (1967) (“The right to appropriate water for future use is fully recognized by most authorities.”). Future intended use is a recognized method of perfection under both the progressive growth doctrine and the growing communities doctrine. Both doctrines come into play here.
Progressive Growth Doctrine
Western water law recognizes that future intended use, *612rather than past actual use, may be the applicable measurement in those cases where a landowner has a tract of land of a definite size and knows he will require water for the entire tract but is still in the process of bringing the parcel into development. Such is known as the gradual or progressive growth doctrine. This doctrine contemplates the landowner will develop the land upon assurances in the meantime that he will have water available once the development is complete. In such case he will have a guaranteed water right in the future intended use. The New Mexico high court recently explained:
[W]hile in mining a fixed amount [of water] may usually be sufficient from the start for all purposes, in irrigation of newly settled land it will not. The need for water grows as the area cultivated grows. The settler can cultivate, perhaps, only a few acres the first year; but he does everything with a view to later expansion. As is said in one case, it is reasonable to suppose that reclamation of the entire area owned at the time of diversion is contemplated. Before his larger acreage is cleared and planted, however (which may take several years), other claimants to the use of the water have arrived. Does the law allow the former to continue increasing his use in the face of these later claimants?
“It seems well settled that such is the rule. The amount used need not be fixed, constant quantity. ...”
State ex rel. State Eng’r v. Crider, 78 N.M. 312, 315, 431 P.2d 45, 48 (1967) (quoting 1 Samuel Charles Wiel, Water Rights in the Western States § 483 (3d ed. 1911)).
The Montana Supreme Court similarly held
It is not requisite that the water appropriated be made immediately to the full extent of the needs of the appropriator. It may be prospective and contemplated, provided there is a present ownership or possessory right to the lands upon which it is to be applied, coupled with a bona fide intention to use the water, and provided that the appropriator proceeds with due diligence to apply the water to his needs.
St. Onge v. Blakely, 76 Mont. 1, 23, 245 P. 532 (1926). See *613also 1 Wells A. Hutchins, Water Eights Laws in the Nineteen Western States 377-79 (1971) (describing doctrine of “gradual or progressive development” whereby one’s water right “is not necessarily confined to the quantity actually applied at the time the appropriation is made” but rather may include intended future growth). While most cases recognizing this approach have been agricultural ones, the approach is not limited thereto. See Wiel § 483, at 513.
Where the progressive growth doctrine applies the landowner must physically manifest his intent to make the future appropriation. One obvious and acceptable method of doing so is to construct a water distribution system sufficient to service the entire tract: the pumps and pipes approach. As the Ninth Circuit explained, when this doctrine applies,
if the water is used for the purpose of irrigating lands owned by the appropriator, the right is not confined to the amount of water used at the time the appropriation is made. He would be entitled, not only to his needs and necessities at that time, but to such other and further amount of water, within the capacity of his ditch, as would be required for the future improvement and extended cultivation of his lands ....
Hewitt v. Story, 64 F. 510, 514 (9th Cir. 1894) (emphasis added).
We, too, have recognized the vitality of this doctrine. For example, in In re Water Rights in Alpowa Creek, 129 Wash. 9, 13-15, 224 P. 29 (1924) the landowner owned 340 acres and installed an irrigation system to irrigate the entire tract even though he initially cultivated only 12 acres. This court allowed a water right for irrigation of the full 340 acres held by landowner. The court noted “[a]n appropriation of water consists of an intention to appropriate followed by a reasonable diligence in applying the water to a beneficial use .... The law does not require an immediate use.” Id. at 13-15 (citations omitted). See also In re Waters of Doan Creek, 125 Wash. 14, 25, 215 P. 343 (1923) (applying gradual growth doctrine); Thorp v. McBride, 75 Wash. 466, 469-70, 135 P. 228 (1913) (acknowledging grad*614ual growth doctrine but refusing to apply it because the alleged growth is “too remote, speculative, and fanciful”). Not surprisingly the doctrine is consistent with the wording of our statute which, as discussed above, allows an appropriation to be perfected by construction of a water delivery system.
Indeed, the facts of the present case provide an ideal situation in which to apply the gradual growth doctrine. Like the farmers in the cases cited above, Theodoratus owns a precise amount of land which he intends to bring into use, although by necessity the raw land is first partitioned by platting, and then served by utilities (including water) before houses may be constructed. As in the cases cited above, it is reasonable to judge Theodoratus’ water right, not by any past actual use, but rather by the amount of his intended future use as measured by the costly system of wells and pipes he has constructed. The capacity of his system is the modern day equivalent to the “capacity of his ditch.” Hewitt, 64 F. at 514. However, the majority again disregards the relevant authority.
Growing Communities Doctrine
The majority further overlooks a second doctrine which also speaks to the facts of this case. Under the “growing communities doctrine” a community may perfect a water right in the amount of water it reasonably anticipates it will need to ensure water for future growth. Often the best indicator of the community’s future intended water need is the capacity of the water distribution system it has constructed. As the PCHB concluded this doctrine fully applies to the case before us.
The leading case applying the growing communities doctrine is City & County of Denver, 96 P.2d 836. There Denver built an expensive water pipeline system allowing it to bring water to the city from the opposite side of the continental divide. The system’s capacity was considerably greater than Denver’s then-current water needs. The unused excess was intended for future growth. The issue *615was whether Denver could perfect its water right by reference to its water system’s capacity or whether it was limited to prior actual use. The Colorado high court held that where a complex water system has been built to accommodate future needs of a community, the water right may be based on the flow capacity of the system’s pumps and pipes rather than on the present or past actual water use. Id. at 841.
The theory of growing communities doctrine “reflects a concept of constructive beneficial use because it includes an amount of probable future municipal use, as well as actual use.” Janis E. Carpenter, Symposium on Northwest Water Law: Water for Growing Communities: Refining Tradition in the Pacific Northwest, 27 Envtl. L. 127,136 (1997) [hereinafter J.E. Carpenter, Symposium on Northwest Water Law]. See also Brian Faller, Special Treatment of Municipal Water Suppliers Under Washington Water Law [hereinafter B. Faller, Special Treatment of Municipal Water Suppliers Under Washington Water Law] in Third Annual Sinking Creek Water Law Symposium 1-9 (Wash. Law Sch. Found., 1996) (“DOE adopted what I refer in the section to follow as the concept of constructive beneficial use, to allow municipalities to certificate water that had not actually been put to beneficial use.”).6
The growing communities doctrine is recognized throughout the western states. See State ex rel. Reynolds v. Rio Rancho Estates, Inc., 95 N.M. 560, 624 P.2d 502, 506 (1981) (“When determining the extent of a municipal water right, it is appropriate for the court to look to a city’s planned future use of water from the well caused by an increasing population.”); Reynolds v. City of Roswell, 99 N.M. 84, 654 P.2d 537, 540 (1982) (“When determining the extent of a municipal water right, and the validity of any conditions attached thereto by the State Engineer, it is appropriate for the Court to look to a city’s planned future use of water.”); *616City & County of Denver v. Northern Colo. Water Conservancy Dist., 130 Colo. 375, 276 P.2d 992, 997 (1954) (“when appropriations are sought by a growing city, regard should be given to its reasonably anticipated requirements.”) (citing Van Tassel Real Estate & Live Stock Co. v. City of Cheyenne, 49 Wyo. 333, 54 P.2d 906 (1936)); City & County of Denver, 96 P.2d 836); 1 Wells A. Hutchins, Water Rights Laws in the Nineteen Western States 246-49 (1971) (discussing the growing communities doctrine); J.E. Carpenter, Symposium on Northwest Water Law, supra (same).
This doctrine is reflected in Washington’s current statutory scheme. See, e.g., RCW 90.03.260 (permit applications for “municipal water supply, [ ] shall give the present population to be served, and near as may be, the future requirement of the municipality.”); RCW 90.14.140(2)(d) (currently unused water right held by communities not subject to rehnquishment).
The growing communities doctrine serves important functions. It allows communities to secure a source of water to meet growing needs. It also allows a community to construct a properly scaled water system at the start rather than constantly expanding the system on a piece-meal basis to meet growing population. The realities of business life and common sense come into play as well. The pumps and pipes method “serves important purposes: it allows municipalities to rationally plan and provide for future requirements.” B. Faller, Special Treatment of Municipal Water Suppliers Under Washington Water Law at 1-14.
As commentators explain,
As a practical reality, it is impossible for a municipality simply to tack on infrastructure and water rights year by year as its needs grow. Instead, municipalities typically plan one or two decades ahead, or more. The infrastructure required to serve a city cannot gradually be sized up. Pipes, treatment facilities and other components must be sized at the time of design to meet growing needs over time. Likewise, in order to carry out its responsibility to its citizens, the city must acquire water rights of sufficient size to meet those growing demands. Wait*617ing until the last minute to acquire water rights for a growing community would be the height of irresponsibility.
J.E. Carpenter, Symposium on Northwest Water Law at 137 (citing a 1995 brief filed in the Snake River Basin Adjudication (SRBA) on behalf of Boise’s water supplier (Br. on Municipal Water Right Issues at 6-7, In re SRBA, 128 Idaho 155, 911 P.2d 748 (1995) (No. 39,576)). See also Frank J. Trelease, Preferences to the Use of Water, 27 Rocky Mtn. L. Rev. 133, 139 (1954) (“A city without some excess water or promise of water cannot grow, and typically municipal supplies are procured in large amounts that exceed present needs and permit expansion.”).
The growing communities doctrine speaks to this case. While the Theodoratus development is not a municipality, the principle is the same and the doctrine is equally applicable to private developments. See, e.g., State ex rel. Reynolds v. Rio Rancho Estates, Inc., 95 N.M. 560, 624 P.2d 502, 506 (1981) (applying growing communities doctrine to private development). Further, this water system is in fact a “public water system,” RCW 70.116.030(3). The Theodoratus development is a community of its own, particularly from the perspective of water supply as it has its own self-contained public water system. Theodoratus anticipates his developing community has a growing need for water as each new family home is constructed. Accordingly, he constructed a large infrastructure project bringing water to 93 lots. He did so under Ecology’s direction and pursuant to Ecology’s promise that doing so would vest a water right. We must enforce this promise not only for his benefit, but for the good of society.
Under the plain language of our statute Theodoratus’ construction of this costly water distribution system provides a sufficient basis for a water right certificate. The water certificate should issue.
*618Johnson, J., concurs with Sanders, J.

See City of Pasco v. Public Employment Relations Comm’n, 119 Wn.2d 504, 507, 833 P.2d 381 (1992) (court should give deference to long-standing agency interpretation).


See Brian Faller, Special Treatment of Municipal Water Suppliers Under Washington Water Law [hereinafter B. Faller, Special Treatment of Municipal Water Suppliers Under Washington Water Law] in Third Annual Sinking Creek Water Law Symposium 1-14 (Wash. Law Sch. Found., 1996) [hereinafter Symposium] (The pumps and pipes method “provides a level of security to investors that tends to make financing more readily available at a lower cost.”).


See Thomas M. Pors, Recent Developments Regarding Municipal Water Rights 2 in Symposium:
For decades Ecology and its predecessor agencies issued water rights certificates to public water systems based on the ‘pumps and pipes’ interpretation, that a vested water right based upon beneficial use occurs when pipes and pumps are in place to satisfy the needs of a normal increase in population. Whether for publicly or privately owned water systems, purchasers of lots *610must be assured of water availability, which underpins the salability of the lot and the water system’s ability to finance the water system’s ability to finance the water system improvements.


Cf. Basin Elec. Power Coop. v. Board of Control, 578 P.2d 557, 568 (Wyo. 1978) (“The determination of beneficial use—in such proceedings—is, after all, a question of fact which depends on the circumstances of each case.”) (citing City & County of Denver v. Sheriff, 105 Colo. 193, 96 P.2d 836, 842 (1939)); Three Bells Ranch Assocs. v. Cache La Poudre Water Users Ass’n, 758 P.2d 164, 173 (Colo. 1988) (“Whether a use is beneficial is a question of fact and depends on the circumstances of each case.”).


See also B. Faller, Special Treatment of Municipal Water Suppliers Under Washington Water Law at 1-11 (under the pumps and pipes approach “the annual quantity is based on a projection of the highest annual use assuming the development is fully built.”).